Citation Nr: 1400500	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability, including degenerative disc disease (DDD) and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO reopened the Veteran's previously denied claim of entitlement to service connection for a cervical spine (neck) disability, but denied it on its underlying merits, along with claims for compensable ratings for right and left knee disabilities.

In August 2010, during the pendency of his appeal, the RO granted service connection for chronic myofascial/mechanical neck pain, assigning a 10 percent disability rating retroactively effective from March 30, 2009, to March 29, 2010, and a 20 percent disability rating as of March 30, 2010.  That decision was based on a March 2010 private medical opinion the Veteran had submitted in support of his claim to service connect his DDD.  The RO concurrently issued a Statement of the Case (SOC) continuing to deny his claim for DDD.

In a December 2012 decision, the Board denied his claims for higher ratings for his right and left knee claims, also confirmed the RO's decision that new and material evidence had been received to reopen the previously-denied cervical spine claim.  
See 38 C.F.R. § 3.156 (2013).  But rather than immediately readjudicating this claim on its underlying merits, the Board determined this claim first required additional development, so the Board remanded it to the RO via the Appeals Management Center (AMC).  Specifically, the RO/AMC was asked to attempt to obtain more information regarding the Veteran's treatment providers, locations of treatment records, and post-service motor vehicle accidents.  A supplemental medical opinion also was to be obtained.  The requested medical opinion was obtained in January 2013 and did not find the Veteran's DDD to be related to his service.  The RO/AMC readjudicated the claim and resultantly continued to deny it in an April 2013 Supplemental SOC (SSOC).  So this claim is again before the Board for further appellate consideration.

In May 2013, the RO received a Congressional inquiry regarding an unrelated dental claim the Veteran had filed.  The RO forwarded the Congressional inquiry on to the Board for appropriate response.  The record shows the Veteran filed a claim of entitlement to service connection for a dental condition in September 2010, which was denied in September 2011.  There is no indication he appealed that decision denying this other claim.  If he has filed another application to have a dental condition service connected, the Board does not have jurisdiction to presently consider any such claim, owing to the fact that there is no pending appeal concerning this other claim.  See 38 C.F.R. § 20.200, etc. (2013).  The inquiry, via e-mail, subsequently was expanded in September 2013 to also request information on the status of the "remand," presumably referring to this claim currently under consideration that is now being decided.  A response setting forth the procedural history was prepared in October 2013.


FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran's cervical spine disabilities (DDD and degenerative arthritis) incepted during his service, or to a compensable degree within one year after the conclusion of his service, or are otherwise related or attributable to his service.


CONCLUSION OF LAW

His DDD and degenerative arthritis were not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in an SOC or SSOC, is sufficient to "cure" the timing defect in the provision of the notice because its intended purpose is still served inasmuch as the Veteran is still provided opportunity to participate meaningfully in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) observed that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2012).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess, at 486.

But a VCAA notice error is not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a VCAA notice letter sent in April 2009 informed the Veteran as to each element of notice as set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice indicated the joint obligation between VA and him in obtaining pertinent evidence and information, and that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  It also provided information regarding the "downstream" disability rating and effective date elements of a pending claim for service connection.  The notice was sent prior to the initial adjudication of his claim, so in the preferred sequence.  The Board finds that the duty to notify therefore has been satisfied.

The VCAA further provides that VA has a duty to assist him in the development of this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty includes assistance in obtaining relevant records, including service treatment records (STRs) and other pertinent medical records, including regarding relevant evaluation and treatment since service, whether from VA or privately, as well as the provision of an examination when necessary to make a decision on the claim.  Id.  Conversely, there is no duty to assist if there is no reasonable possibility that assistance could result in substantiation of the claim.

This duty to assist in the development of this claim has been satisfied.  The Veteran's STRs and post-service VA and private medical records have been obtained and associated with the claims file for consideration in this appeal.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to this claim that have not been obtained, with the exception of the records from a local chiropractor he was treated by in the late 1990s.  The chiropractor's office notified VA in April 2013 that his records were destroyed as a matter of practice, as they only keep records for seven years.  Any further attempts to obtain these now nonexistent records consequently would be futile.  38 C.F.R. § 3.159(c) and (e).

The Veteran also was provided a VA compensation examination in July 2009, resulting in a medical nexus opinion regarding the likelihood his cervical spine degenerative arthritis is related or attributable to his service.  An addendum opinion was obtained in July 2013 based on a review of the evidence, pursuant to the Acceptable Clinical Evidence (ACE) protocol, to additionally address whether the DDD also affecting this segment of his spine is related or attributable to his service.  The Board finds these opinions, in aggregate, adequate to adjudicate the claim on its underlying merits, as they were both based on thorough reviews of the evidence, including his contentions, and are both supported with explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

The Board is satisfied the RO/AMC has substantially complied with the Board's December 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, the RO/AMC attempted to obtain information on the Veteran's motor vehicle accidents following service and his private treatment providers, obtained VA treatment records, and obtained an addendum to the July 2009 VA compensation examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, which is obtainable, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so including both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against it, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case it is denied.  Id.


The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has personal knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As the Federal Circuit Court has observed, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Relevant Statutes, Regulations and Cases

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A disease or disability is considered to have been "aggravated" by service when it has increased in severity during service beyond its normal progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain specific diseases listed in 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Degenerative joint disease (DJD), i.e., degenerative arthritis, is one of the conditions listed in 38 C.F.R. § 3.309(a) as a chronic disease, whereas degenerative disc disease (DDD) is not.  So only the former is entitled to presumptive service connection.

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  The Federal Circuit Court, however, rather recently clarified that this notion of continuity of symptomatology only can be alternatively used to establish this required linkage between the current condition and service if the condition being claimed is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As already alluded to, the Veteran's claim is inclusive of both DDD and DJD, but only DJD (arthritis) is recognized as a chronic disease under § 3.309(a), so his claim will be adjudicated with this in mind.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, although, as mentioned, not always, required to associate the claimed condition with a service-connected disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


So service connection may be established either by showing direct service incurrence or aggravation pursuant to Shedden, by using applicable presumptions, if they are available, or by showing the claimed condition is secondary to a service-connected disability.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In adjudicating claims, the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

The Veteran asserts that he developed DDD as a result of injuries he sustained in a motor vehicle accident during his service, when he was driving a MT-LB vehicle (tank) and hit some debris, causing him to slam his face into the driver's hatch opening and the back of his head into the driver's hatch door.  He said that his neck has been continuously painful ever since as a consequence.

During his military entrance examination in June 1979, he did not complain of neck or back problems.  His spine was clinically evaluated as normal.  

On February 8, 1983, an emergency room care and treatment report indicates he was in a motor vehicle accident involving a tank.  His nose was lacerated and bleeding.  His mouth, throat, eyes, and ears were clear.  He was given sutures for his nose, and told to return for suture checking.  

He separated from service a relatively short time later, in May 1983.  The record does not contain a copy of a separation examination report.
 
In July 2008, it was noted that he had had neck pain for 20 years, and that he had received a whiplash diagnosis in February 1983.

A March 1987 VA examination did not note any symptoms referable to his neck.

During a May 1990 VA examination, he complained that his neck hurt sometimes as a result of whiplash he had sustained while driving a Russian vehicle.

A July 2008 bone scan showed no evidence of facet arthropathy in his cervical spine, but instead was consistent with DDD at the C5/C6 level.

At a September 2008 neurological consultation, he complained of constant burning, and the feeling of a sharp sensation, in his neck.  It was noted that cervical spine images had shown degenerative cervical spondylosis, which the evaluating physician indicated may account for the neck pain.

In an April 2009 statement, the Veteran's buddy, P.A., attested that the Veteran was injured in a tank accident in 1983.  He split open his lip, and complained about his neck hurting for the duration of their time together.  

In May 2009 statements, the Veteran's parents indicated that he had told them about the tank accident when it happened.  They said that he had complained since the accident about his neck hurting, which in turn had caused him to have difficulties in performing other physical activities.

During a July 2009 VA spine examination, the Veteran reported that he did not receive treatment for his neck while in service.  He reported having the tank accident in 1983, and that his face was thrown into the driver's hatch-opening.  He said he was diagnosed with whiplash.  He complained of occasional stiffness of his neck since that accident, which had increased in the previous few years.  It was noted that a May 2008 MRI had shown spondylosis and DDD with stenosis at C5-C6, and that a February 2009 radiological image had shown degenerative changes (arthritis).  But the examiner determined the arthritis was not likely related to the accident in service, as there was no direct trauma to the Veteran's neck.

In March 2010 the Veteran's private physician indicated the Veteran had experienced neck pain since sustaining a whiplash injury during an accident involving a military vehicle.  His neck pain was characterized as chronic.  During the examination, his pain was located at the base of his anterior neck and was triggered by virtually all movements of the neck and overhead shoulder movement.  He was diagnosed with chronic myofascial pain with multilevel DDD and DJD.  His physician opined that the myofascial pain was likely related to the tank accident in service.  The injury was described as whiplash-type, and the Veteran's symptoms of pain are commonly seen in accidents involving whiplash.  He also opined that the Veteran's DDD and DJD also may be due to that accident, in that they could have accelerated the degeneration beyond its normal progression.  This commenting private physician conceded, however, that he did not have 30 years worth of records to consider, so his opinion was merely speculative.

An October 2010 radiological report affirmed multilevel DDD with degenerative changes and foraminal narrowing (arthritis).

A July 2012 radiological report showed disc degenerative changes at C3 and below.

In January 2013, an addendum to the July 2009 VA examination was obtained to address the etiology of the Veteran's DDD, and whether it was related to the tank accident in 1983.  The examiner opined that DDD was not related to the accident in service.  The examiner said the injuries sustained in that accident were described as a blow to the nasal ala.  There is no evidence of direct trauma to the neck or impact of force to the skull vortex.  That is, there was no compressive force applied to the head or neck, and no undue force was applied to the cervical discs.  The examiner explained that DDD is a normal part of aging and occurs more rapidly in some persons than others.  He also observed that an intervening examination in March 1987 had revealed no neck symptoms, but they subsequently were present during the May 1990 examination.  He concluded the Veteran's DDD and arthritis (DJD) are more likely due to aging and the result of "wear and tear" of cervical discs with fibrocartilage gradually replacing the gelatinous nucleus pulposus.  He also indicated there was no evidence indicating the myofascial condition had aggravated the DDD or degenerative arthritis (DJD).  He further explained that the Veteran's myofascial condition would cause stiffness and tenderness in the muscles of the neck, and that the DDD would cause generalized pain, if at all, of a burning, aching, or shocking nature.

In statements also received in January 2013, the Veteran described four other motor vehicle accidents he had been involved in.  In the winter of 1989 or 1990, he was cut off and had to brake hard, causing him to slide into a snow bank.  He said there were no injuries.  In 1991, while making a left turn, he was hit on the back end of his truck.  The flatbed of his truck came loose from the vehicle and fell in the intersection, but he was not injured.  In 2004, he swerved to avoid an accident, and lightly ran into the curb.  There were no injuries.  In 2010, a van pulled in front of him.  He attempted to avoid the accident, but hit the van from the rear.  There were no injuries.

In a January 2013 description of his February 1983 tank accident in service, the Veteran recounted that he was on a night reconnaissance mission, driving a Russian MT-LB vehicle (tank) in a column formation behind another MT-LB.  All vehicles had their blackout driving lights on, and it was very dark in the desert.  He does not recall the speed at which they were traveling.  When he hit the wheel from a "deuce and a half," his face slammed into the drivers hatch opening and his head slammed back into the drivers hatch cover.  He said he does not recall going to the hospital, but he remembers receiving treatment for the wound under his nose.

Based on this collective body of evidence, the Board finds that the preponderance of this evidence is against finding that the Veteran's current diagnoses are related to, the result of, or aggravated by his service - including especially that tank accident.


His statements that the tank accident in service caused his DDD, and to the extent they also allege it caused his degenerative arthritis, are not probative.  He has not been shown to have the medical training or expertise to competently opine on the cause of his current DDD and degenerative arthritis (DJD).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, his theory has been considered and rejected by those with the necessary medical qualifications and expertise.  Jandreau,492 F.3d at 1376-77.  Instead, only his chronic myofascial/mechanical neck pain has been attributed to that tank accident in service.

His statement that his neck has been painful continuously since his service has some, but limited, probative value.  He is competent to attest to such pain, as it is a symptom that is non-medical in nature and capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also finds his written testimony to this effect to be credible, for the most part, as it is generally consistent with the other evidence of record.  Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the Veteran).  But his statements have only limited probative weight because, to the extent they assert his neck has been painful since service specifically on account of his DDD and/or degenerative arthritis (DJD), he has not been shown to the have the necessary training or expertise to identify the condition specifically causing his chronic neck pain.  See Davidson, supra; Jandreau, supra; Barr, supra; Washington, supra; Layno, supra.  Indeed, his service-connected chronic myofascial/mechanical neck pain has been definitively identified as the source of the persistent stiffness and tenderness he has experienced in his neck, whereas the DDD has been identified as the source instead of burning and aching.  The VA compensation examiners differentiated the extent of his discomfort through the years that is due to this already service-connected disability, from that which instead is due to these other conditions (DDD and DJD) he additionally is claiming.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The statements of P.A. and the Veteran's parents are not probative for the same reason.

The March 2010 private physician's opinion that the Veteran's DDD and DJD may be related to the tank accident in service is not probative, owing to the fact that it admittedly is equivocal.  This doctor conceded that his opinion was merely speculative and acknowledged that he did not have access to 30 years worth of the Veteran's records, presumably meaning dating back to his time in service.  A speculative opinion is inadequate for adjudication and insufficient to support an award of service connection.  See Jones v. Shinseki, 23 Vet. App. 382 (a medical opinion that declines to provide etiology opinion on the basis that doing so would result in speculation is inadequate).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  

The most probative evidence is the July 2009 and January 2013 VA examination reports, which are not in favor of service connection.  The July 2009 report opined that the degenerative arthritis (DJD) was unlikely related to the Veteran's service, because his tank accident in service did not involve direct trauma to his neck.  The January 2013 supplemental report similarly opined that the DDD also was not due to the tank accident in service because that accident did not involve direct trauma to the neck or impacting force to the skull vortex, thus no undue force was applied to the cervical discs.  The examiner then explained that DDD is a normal part of aging, occurring more rapidly in some persons than others, and reiterating that the Veteran's DDD and arthritis are more likely due to simple aging and the result of "wear and tear" of cervical discs over time.

This more recent examiner also opined that there was no evidence indicating the Veteran's service-connected myofascial condition had caused or aggravated his DDD or degenerative arthritis (DJD), so as to in turn warrant the granting of secondary service connection under the provisions of 38 C.F.R. § 3.310(a) and (b).

There is no other evidence in the file probatively outweighing these unfavorable VA opinions.  Service connection cannot be established under the three-part test for direct-incurrence as set forth in 38 C.F.R. § 3.303(a) and Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), nor can it be established secondarily as set forth in 38 C.F.R. § 3.310(a) and (b) (2013).

Presumptive service connection is not warranted, either.  As already explained, the Veteran's degenerative arthritis (DJD, not DDD) is a "chronic" disease according to 38 C.F.R. § 3.309(a).  Therefore, the Board additionally has considered whether service connection is established by way of the presumptions set forth in 38 U.S.C.A. §§ 1101, 1112, 1113 and 1137 and 38 C.F.R. §§ 3.307(a), 3.309(a) and 3.303(b).  Under section 3.307(a), a chronic disability is presumed to be service connected if it manifests to a compensable degree within the first year following service.  The Veteran separated from service in 1983, and the competent and credible evidence does not show arthritis, identified as "degenerative spondylosis," until at the earliest 2008, well more than one year following his separation from service.  Under section 3.303(b), if a chronic condition was shown in service and then subsequently manifested after separation from service, it will be presumed to be service connected unless clearly attributable to other ("intercurrent") causes.  But the evidence does not show that he was diagnosed with arthritis during his service or even, as mentioned, within the year after its conclusion.  Thus, degenerative arthritis of the neck cannot be service connected by way of presumption.

Accordingly, the preponderance of the evidence is against this claim.  In such circumstances, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a cervical spine disability, including DDD and degenerative arthritis (DJD), is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


